Citation Nr: 1026206	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including depression, claimed as a personality disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1984 to October 1985.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
Veteran has not requested a Board personal hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Veteran contends that he now has psychiatric disorders, 
including a personality disorder and depression, related to his 
active duty service.  A June 1985 service treatment record 
indicates a diagnosis of mixed personality disorder.  A July 1985 
service treatment record contains a report of medical history, in 
which the Veteran contends a history of depression or excessive 
worry.  

While the Veteran in the current claim on appeal in January 2008 
claimed service connection for a personality disorder, the 
evidence of record also includes a history of symptoms of 
depression and worry.  For this reason, although the Veteran 
claimed service connection for a personality disorder, the Board 
has recharacterized the issue on appeal as entitlement to service 
connection for a psychiatric disorder, including depression, to 
reflect the broad nature of the service connection claim.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

The post-service evidence includes a January 1988 VA treatment 
record that shows the Veteran stated his desire to clear the 
label of "personality disorder."  A separate January 1988 VA 
medical record includes an impression of "no psychiatric 
diagnosis."  In a December 2008 statement, the Veteran contends 
no follow-up was given in service after he complained of 
depression, and that he believes the lack of follow-up treatment 
has caused him long-term depression.

The Veteran has not been afforded a VA examination for 
psychiatric disorders.  There is no record of any mental health 
examination since 1988.  The Veteran contends treatment for his 
psychiatric disorders at the VA Medical Center (VAMC) in Atlanta, 
Georgia, between October 1988 and November 1988.  In November 
2008, the Veteran submitted some VA treatment records, but it is 
unclear whether the records are complete.

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service, and when the record does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, there is medical evidence of a personality disorder 
existing in service, medical evidence of the Veteran reporting 
symptoms of depression in service, and lay statements from the 
Veteran contending a continuity of symptoms since service 
separation.  However, as there has been no competent medical 
assessment of the Veteran's mental health status for over twenty 
years, there is insufficient medical evidence of a current 
disability.  In addition, a competent medical opinion is needed 
on the question of whether any currently diagnosed psychiatric 
disorder, other than personality disorder, is related to service.  
An attempt to schedule and perform a mental health examination is 
necessary to fulfill VA's duty to assist the Veteran in 
substantiating his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request VA treatment 
records from the VAMC in Atlanta, Georgia, 
for the period between October 1988 and 
November 1988, in order to determine if the 
Veteran has submitted complete VA treatment 
records.

2.  After the VA treatment records have been 
obtained, or the VAMC has indicated the 
records are unavailable, the RO should 
schedule the Veteran for a VA mental 
disorders examination.  The relevant 
documents in the claims folder, including any 
new VA treatment records obtained, should be 
made available to the examiner.  The examiner 
is asked to address the following:

a) Provide a diagnosis or diagnoses of 
the Veteran's current psychiatric 
disorders, including depression and 
personality disorder(s).

b) Provide an opinion as to whether any 
diagnosed psychiatric disorders are at 
least as likely as not (50 percent or 
greater possibility) related to the 
Veteran's service.  In rendering this 
opinion, the examiner should comment on 
the in-service complaint of depression, 
the Veteran's contentions of a 
continuity of symptoms of depression 
since service separation, the in-service 
diagnosis of mixed personality disorder, 
and the two January 1988 VA medical 
records stating the Veteran's desire to 
clear the label of "personality 
disorder" and the impression of "no 
psychiatric diagnosis."  The examiner 
should distinguish, if possible, 
personality disorders and any other 
psychiatric disorders originating in 
service or after service.

3.  The RO should then readjudicate the issue 
of service connection for a psychiatric 
disorder.  If the benefit sought remains 
denied, the RO should issue an appropriate 
supplemental statement of the case, and 
should provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The conduct of the efforts as 
directed in this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct adjudication 
of the claim on appeal.  The Veteran's cooperation in VA's 
efforts to develop his claim, including reporting for and 
cooperating with any scheduled VA examination, is both critical 
and appreciated.  The Veteran is advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

